


[amerenheadera07.jpg]


Exhibit 10.20








SCHEDULE I
CHANGE OF CONTROL SEVERANCE PLAN PARTICIPANTS


Benefit Level1 - 3
Baxter, Warner L.
Mark, Richard J.
Cole, Daniel F. **
Moehn, Michael
Diya, Fadi M.
Nelson, Gregory L.
Lyons, Martin J.
 
Benefit Level - 2
Steinke, Bruce A.
 
Benefit Level - 1
 
 



 
 
**
Planned retirements of Mr. Cole in March 2016
 













  
Approval of recommendation to the Board by: /s/ James C. Johnson Date:
12/10/2015
James C. Johnson, Chairman, For the Human Resources Committee












_______________________________
1 Benefit Levels are defined as a payment amount equal to a cash severance
multiple of base and target bonus, bonus in year of termination (prorated at
target) and certain benefits.






[amerenrecycle1.jpg]


